Case 1:20-mc-00212-AJN Document 39-8 Filed 06/26/20 Page 1 of 12




                       EXHIBIT 8
      Case1:20-mc-00212-AJN
     Case  1:13-cr-OO315-WHP Document
                              Document39-8
                                       51 Filed
                                           Filed02/18/14
                                                 06/26/20 Page
                                                           Page12ofof11
                                                                      12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                         x
                                                  ORIGINAL
UNITED STATES OF AMERICA

           - v. -                         :      INDICTMENT

FReDeRIC CILINS,
    a/k/a "Fr@d@ric Frangois                     S1 13 Cr. 315 (WHP)
           Marcel Cilins,"

                 Defendant.

                                         X


                                COUNT ONE

          The Grand Jury charges:

                    The Scheme To Obstruct Justice

          I.    From at least in or about 2012, up to and including

in or about April 2013, FReDeRIC CILINS, a/k/a "Fr@d@ric Frangois

Marcel Cilins," the defendant, and others, sought to obstruct the

investigation of allegations that a business entity based outside

the United States that is engaged in the mining industry had paid

bribes to obtain a valuable mining concession in Guinea’s Simandou

region.

          2.    As part    of this     scheme,   FReDeRIC CILINS,          a/k/a

"Fr@d@ric Frangois Marcel Cilins," and others, agreed to direct a

cooperating witness (the "CW") to destroy, and to provide to Cilins

for destruction, documents relating to the allegations concerning

mining concessions in the Simandou region of Guinea, and provided
                                1
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document39-8
                                       51 Filed
                                           Filed02/18/14
                                                 06/26/20 Page
                                                           Page23ofof11
                                                                      12



to the CW for the CW to sign, a document containing false statements

relating to these allegations.

                          Statutory Allegation

           3.    From at least in or about 2012, up to and including

in or about April 2013, in the Southern District of New York and

elsewhere, FReDeRIC CILINS, a/k/a "Fr@d@ric Frangois Marcel Cilins,"

the defendant, and others known and unknown, willfully and knowingly

did combine, conspire, confederate, and agree together and with each

other to commit an offense against the United States, to wit, to

violate Section 1519 of Title 18 of the United States Code.

          4.     It was a part and an object of the conspiracy that,

FReDeRIC CILINS,    a/k/a   ’~Fr@d@ric   Frangois Marcel Cilins," the

defendant, would and did willfully and knowingly alter, destroy,

mutilate, conceal, cover up,       falsify, and make false entries in

records, documents, and tangible objects, with the intent to impede,

obstruct, and influence the investigation and proper administration

of a matter within the jurisdiction of a department and agency of

the United States, namely the United States Department of Justice,

and in relation to and in contemplation of such a matter, in violation

of Section 1519 of Title 18 of the United States Code.




                                     2
       Case1:20-mc-00212-AJN
      Case  1:13-cr-00315-WHP Document
                               Document39-8
                                        51 Filed
                                            Filed02/18/14
                                                  06/26/20 Page
                                                            Page34ofof11
                                                                       12



                                  Overt Acts

           5.     In furtherance of the conspiracy and to effect the

illegal object thereof, the following overt acts, among others, were

committed in the Southern District of New York and elsewhere:

                 a.     In   or   about   2012,   FReDeRIC    CILINS,       a/k/a

"Fr@d@ric Frangois Marcel Cilins," the defendant, attended a meeting

during which he discussed his desire to have the CW sign a document

containing false statements about the CW’s relationship with a

company affiliated with a co-conspirator not named herein ("CC-I")

relating to a matter within the jurisdiction of the United States

Department of Justice, namely, the allegations concerning mining

concessions in the Simandou region of Guinea.          During that meeting,

Cilins also said that CC-I would pay for the CW to sign the document

containing false statements about the CW’s relationship with a

company affiliated with CC-I.

                 b.    On or about March 15, 2013, CILINS spoke by phone

with the CW, who was located in New York, New York, to arrange a

meeting to discuss the payment of money to the CW in exchange for

the destruction of certain documents, including documents related

to the allegations concerning mining concessions in the Simandou

region of Guinea.

                 c.    On or about March 16, 2013, CILINS spoke again

by phone with the CW, who was located in New York, New York, to arrange
                                      3
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document39-8
                                       51 Filed
                                           Filed02/18/14
                                                 06/26/20 Page
                                                           Page45ofof11
                                                                      12


a meeting to discuss the payment of money to the CW in exchange for

the destruction of certain documents, including documents related

to the allegations concerning mining concessions in the Simandou

region of Guinea.

                 d.    On or about April Ii, 2013, CILINS met with the

CW in Jacksonville, Florida to discuss the destruction of certain

documents, including documents related to the allegations concerning

mining concessions in the Simandou region of Guinea, that were sought

by the Federal Bureau of Investigation ("FBI"), an agency within the

United States Department of Justice.

                e.     On or about April ii, 2013, CILINS provided an

attestation to the CW for the CW to sign containing false statements

about the CW’s relationship with a company affiliated with CC-I.

                f.     On or about April ii, 2013, CILINS told the CW

that he would destroy certain documents, including documents related

to the allegations concerning mining concessions in the Simandou

region of Guinea sought by special agents of the FBI.

                g.    On or about April II, 2013, CILINS told the CW

that CC-I told CILINS to destroy documents in the possession of the

CW, including documents related to the allegations concerning mining

concessions in the Simandou region of Guinea, and to report back to

CC-I that CILINS had witnessed the destruction of those documents.
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document39-8
                                       51 Filed
                                           Filed02/18/14
                                                 06/26/20 Page
                                                           Page56ofof11
                                                                      12


                 h.    On or about April 13, 2013, a co-conspirator not

named herein ("CC-2") sent an e-mail to CILINS suggesting an edit

to an attestation for the CW to sign containing false statements about

the CW’s relationship with a company affiliated with CC-I.

           (Title 18, United States Code, Section 371.)

                                 COUNT TWO

           The Grand Jury further charges:

           6.    In or about April 2013, in the Southern District of

New York and elsewhere, FReDeRIC CILINS, a/k/a "Fr@d@ric Frangois

Marcel Cilins," the defendant,           did knowingly use intimidation,

threaten, and corruptly persuade a person, and attempt to do so, and

engage in misleading conduct toward another person with the intent

to influence, delay, and prevent the testimony of a person in an

official proceeding, to wit, CILINS offered money and airfare to

persuade the CW to leave the United States to avoid testifying before

a grand jury in the Southern District of New York.

    (Title 18, United States Code, Sections 1512(b) (I) and 2.)

                               COUNT THREE

          The Grand Jury further charges:

          7.     In or about April 2013, in the Southern District of

New York and elsewhere, FReDeRIC CILINS, a/k/a "Fr@d@ric Erangois

Marcel Cilins," the defendant,           did knowingly use intimidation,

threaten, and corruptly persuade a person, and attempt to do so, and
                                     5
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document39-8
                                       51 Filed
                                           Filed02/18/14
                                                 06/26/20 Page
                                                           Page67ofof11
                                                                      12


engage in misleading conduct toward another person, with the intent

to cause and induce a person to alter, destroy, mutilate, and conceal

an object with the intent to impair the object’s integrity and

availability for use in an official proceeding,             to wit,    CILINS

attempted to persuade the CW to destroy, and to provide to CILINS

for destruction,    documents,    including documents related to the

allegations concerning mining concessions in the Simandou region of

Guinea, that were to be produced before a grand jury in the Southern

District of New York.

  (Title 18, United States Code, Sections 1512(b) (2) (B) and 2.)

                                 COUNT FOUR

          The Grand Jury further charges:

          8.     From at least in or about March 2013 through in or

about April 2013, in the Southern District of New York and elsewhere,

FReDeRIC CILINS,    a/k/a   ’~Fr@d@ric   Frangois Marcel      Cilins," the

defendant, did knowingly use intimidation, threaten, and corruptly

persuade a person, and attempt to do so, and engage in misleading

conduct toward another person, with the intent to hinder, delay, and

prevent the communication to a law enforcement officer of the United

States of information relating to the commission and possible

commission of a Federal offense, to wit, CILINS attempted to persuade

the CW to (i) destroy, and to provide to CILINS for destruction,

certain documents containing information relating to the commission
                                     6
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document39-8
                                       51 Filed
                                           Filed02/18/14
                                                 06/26/20 Page
                                                           Page78ofof11
                                                                      12


and possible commission of a Federal offense; (ii) sign a document

containing false statements relating to the commission and possible

commission of a Federal offense; and (iii) leave the United States

for the purpose of avoiding questioning by special agents of the FBI

relating to the commission and possible commission of a Federal

offense.

    (Title 18, United States Code, Sections 1512(b) (3) and 2.)

                                 COUNT FIVE

             The Grand Jury further charges:

             9.    In or about ~pril 2013, in the Southern District of
New York and elsewhere, FReDeRIC CILINS, a/k/a "Fr@d@ric Frangois

Marcel     Cilins,"   the   defendant,       did   corruptly   alter,   destroy,

mutilate, and conceal a record, document, and other object, and did

attempt to do so,       with the intent to impair the integrity and

availability of such record, document, and other object for use in

an official proceeding, to wit, CILINS attempted to destroy and to

cause the destruction of documents that were to be produced before

a grand jury in the Southern District of New York.

    (Title 18, United States Code, Sections 1512(c) (I) and 2.

                                 COUNT SIX

             The Grand Jury further charges:

             i0.   From at least in or about March 2013 through in or

about April 2013, in the Southern District of New York and elsewhere,
                                         7
      Case1:20-mc-00212-AJN
     Case  1:13-cr-00315-WHP Document
                              Document39-8
                                       51 Filed
                                           Filed02/18/14
                                                 06/26/20 Page
                                                           Page89ofof11
                                                                      12


FReDeRIC CILINS,         a/k/a   "Fr@d@ric   Frangois Marcel Cilins," the

defendant, did willfully and knowingly alter, destroy, mutilate,

conceal,     cover up,    falsify,   and make false entries in records,

documents, and tangible objects, with the intent to impede, obstruct,

and influence the investigation and proper administration of a matter

within the jurisdiction of a department and agency of the United

States,    namely the United States Department of Justice,             and in

relation to and in contemplation of such matter, to wit, CILINS (i)

directed the CW to destroy, and to provide to CILINS for destruction,

documents relating to the allegations concerning mining concessions

in the Simandou region of Guinea;            and   (ii)   provided the CW an

attestation for the CW to sign containing false statements about the

CW’s relationship with a company affiliated with CC-I relating to

the allegations concerning mining concessions in the Simandou region

of Guinea.

          (Title 18, United States Code, Sections 1519 and 2.)

                            FORFEITURE ALLEGATION
             ii.   As a result of committing the offenses alleged in

Counts Two through Five of this Indictment, FReDeRIC CILINS, a/k/a

"Fr@d@ric Frangois Marcel Cilins," the defendant, shall forfeit to

the United States, pursuant to Title 18, United States Code, Section

981(a) (i) (C) and Title 28, United States Code, Section 2461, all

property, real and personal, that constitutes or is derived from
                                       8
      Case1:20-mc-00212-AJN
     Case   1:13-cr-00315-WHP Document
                               Document39-8
                                        51 Filed
                                            Filed 02/18/14
                                                  06/26/20 Page
                                                           Page 910ofof1112


proceeds traceable to the commission of these offenses, including

but not limited to a sum of United States currency representing the

amount of proceeds obtained as a result of the offenses.

             12.   If any of the above-described forfeitable property,

as a result of any act or omission of the defendant:

                   a.   cannot be located upon the exercise of due

diligence;

                   b.   has been transferred or sold to, or deposited

with, a third person;

                   c.   has been placed beyond the jurisdiction of the

Court;

                   d.   has been substantially diminished in value; or

                   e.   has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p),
     Case1:20-mc-00212-AJN
    Case  1:13-cr-00315-WHP Document
                             Document39-8
                                      51 Filed
                                          Filed02/18/14
                                                06/26/20 Page
                                                          Page10
                                                               11ofof11
                                                                      12


to seek forfeiture of any other property of said defendant up to the

value of the above forfeitable property.

            (Title 18, United States Code, Section 981;
        Title 21, United States Code, Section 853(p); and
           Title 28, United States Code, Section 2461.)



FOREPERSON                               PREET BHARARA
                                         United States Attorney



                                                    KNOX
                                         Chief, Fraud Section
                                         Criminal Division
                                         U.S. Department of Justice




                                    i0
 Case1:20-mc-00212-AJN
Case  1:13-cr-00315-WHP Document
                         Document39-8
                                  51 Filed
                                      Filed02/18/14
                                            06/26/20 Page
                                                      Page11of
                                                           12 of11
                                                                 12




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERICA



                       FReDeRIC CILINS,
                    a/k/a "Frederic Francois
                         Marcel Cilins,"

                                      Defendant.

                           INDICTMENT

                        Sl 13 cr. 315 (WHP)

               (Title 18, United States Code,
              Sections 371, 981, 1512(b) (i),
          1512(b) (2) (B), 1512(b) (3) ; 1512(c) (I),
         1519 & 2; Title 21, United States Code,
         Section 853(p); Title 28, United States
                    Code, Section 2461.)


                        PREET BHARARA
                   United States Attorney.

                       JEFFREY H. KNOX
         Chief, Fraud Section, Criminal Division.




                               ii
